DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on July 1, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 15, and has newly added claims 21-25.  
Claims 1-4 and 7-24 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 have been amended to include the phrase “wherein the geometric phase is defined by 2 and wherein  is the rotation angle of the nanopillars” that is confusing and indefinite since it is not clear the rotation of nanopillars is defined with respect to what axis or direction.  Since the rotation angle cannot be defined objectively the geometric phase therefore cannot be defined objectively either.  The scopes of the claims are therefore unclear.  
The amended phrase “effective refractive indices of nanopillars” is confusing since it is not clear how to interpreted the “effective” refractive indices.  For the purpose of examination, they are being interpreted as extraordinary refractive index and ordinary refractive index.  However proper correction is required.  
The phrase “a filter” recited in claim 9 and the phrase “the filter converts the right circularly polarized radiation into linearly polarized light” recited in newly added claim 24 are confusing and indefinite since it is not clear what considered to be the filter and it is not clear what is the structural relationship between the filter and the system.  
The equation recited in newly added claim 25 is confusing and indefinite since the symbols recited in the equation are not properly defined.  Furthermore, the phrase “the optical filter” recited is confusing since it lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12 and newly added 21-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1) in the view of patent issued to Kawatsuki et al (PN. 4,777,116) and patent application publication by Nishioka (US2002/0181126 A1) as evidence.

Claim 1 has been amended to necessitate the new grounds of rejection.  
Devlin et al teaches a system for controlling an optical amplitude and an optical phase of incident electromagnetic radiation that is comprised of a substrate (glass, Figures 3A, 5 and 6) and a plurality of nanofins serves as a plurality of meta units attached to a top surface of the substrate and configured to convert the incident electromagnetic radiation into a target electromagnetic radiation by modifying both optical amplitude and phase, as a meta-holographic image, (please see the amplitude and phase modulation paragraphs [0095] and [0100]).  
With regard to the phrase “the meta units comprise nanopillars including degree of birefringence to modify the optical amplitude of the incident radiation”, Devlin et al teaches that the metal units comprise a plurality of nanofins serves as nanopillars (please see Figures 5 and 6).  Devlin et al teaches that the plurality of nanofins may be made of titanium dioxide (TiO2) that is a birefringent material, (please see paragraph [0085]), which includes a degree of birefringence.  The nature of the plurality of nanofins with the degree of birefringence, which implicitly has different refractive indices for different optical axis, would impart phase difference, (please see paragraph [0106]), to the electromagnetic radiation incident upon, wherein the phase difference would contribute to the modification of the amplitude of the incident radiation, (bases on the wave function theory of the electromagnetic radiation).  
Claim 1 has been amended to include the phrase “the nanopillars include a degree of rotation angle to modify the optical phase of the incident radiation wherein the optical phase is defined by the sum of a propagation phase of the incident radiation within the meta units and a geometric phase of the nanopillars wherein the propagation phase is defined by k0d(no+ne)/2”.  
Devlin et al teaches the nanofins includes a degree of rotation, (please see Figures 2, 5 and 6) that a desired phase via rotation of the birefringent nanofins is imparted based on geometric or Pancharatnam-Berry phase, (please see paragraph [0085]).  Furthermore, as light passes through the plurality of meta units or the nanofins, a propagation phase may also be imparted on the incident light.  As demonstrated by the disclosure of Kawatsuki et al, a propagation phase P is imparted to the incident light as light with wavelength  travels a distance D within a light medium with refractive index n, wherein P is defined by the expression P = (2/)Dn, (please see column 1, lines 13-26).  The total optical phase imparted on the light travels through the system of the plurality of meta units or nanofins will the sum of the propagation phase and the geometric phase.  
For the birefringent TiO2 nanofins, that by definition have an extraordinary refractive index (ne) and an ordinary refractive index (no), as demonstrated by the teachings of Nishioka, the refractive index of the light travels through the birefringent medium is defined by n= (ne+no)/2, (please see paragraph [0107] to [0112]), this means the propagation phase of the light travels through the birefringent nanofins is defined as:
P= (2/)Dn= (2/)D(ne+no)/2=k0D(ne+no)/2, wherein k0=(2/) that is the wavevector.  
Claim 1 has been amended to include the phrase “the geometric phase is defined by 2 and wherein  is the rotation angle of the nanopillars”.  Devlin et al teaches specifically that the geometric phase is introduced by the rotation of the birefringent nanofins which is either implicitly defined by twice of the rotation angle or obvious modification by one skilled in the to define as twice of the rotation angle.  
With regard to claims 2 and 3, Devlin et al teaches that the electromagnetic radiation is a circularly polarized electromagnetic radiation of one handedness that may include either a left handed circularly polarized electromagnetic radiation or a right handed circularly polarized electromagnetic radiation, (please see Figure 14, linear polarizer and quarter wave plate may make the light circularly polarized light, and paragraph [0106]).  
With regard to claim 4, as shown in Figure 14, the target electromagnetic radiation is a polarized electromagnetic radiation with a predetermined polarization state.  
With regard to claim 7 and 8, Devlin et al teaches that the nanofins or the nanopillars further include a degree of rotation angle to modify the phase of the incident radiation, (please see Figures 5 and 6).  As shown in Figure 6, the rotation or orientation angle is from about 0 degree to 180 degrees.  
With regard to claims 9 and newly added claim 24, as shown in Figure 14, Devlin et al teaches that the plurality of nanofins may convert the handiness of circular polarization state of the incident light and a quarter wave plate (/4) may convert the circularly polarized light into linearly polarized light and a linear polarizer (LP) may be provided as filter to filter out or absorb the non-target electromagnetic radiation, (please see paragraph [0110]).  

With regard to claim 10, Devlin et al teaches that the system generates a two- or three-dimensional holographic image, (please see paragraphs [0083] and [0110]).  
With regard to claim 11, Delvin et al teaches that the amplitude and phase of the electromagnetic radiation may be modified by the plurality of nanofins or meta-units according to the equations as shown in paragraphs [0100], [0101], and [0106]).  It is either implicitly true or obvious to one skilled in the art to independently control the amplitude and phase by the system at optical frequencies.  

With regard to claim 12, the system is configured to simultaneously alter optical amplitude and the optical phase of electromagnetic radiation at multiple wavelengths (please see Figure 3).  
With regard to newly added claim 21, it is implicitly true that a free-space wavevector is defined by k0= (2)/ with  be the wavelength of the incident radiation.  
With regard to newly added claim 22, it is known in the art and by definition, the degree of birefringence is defined by no-ne. 
With regard to newly added claims 23, wavefunction of a light propagates through the meta-units in the z direction is implicitly defined by the well-known wave theory in the art.  
With regard to newly added claims 25, wavefunction of a light propagates through the meta-units in the z direction and out of the polarization filter is implicitly defined by the well-known wave theory in the art.  

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1), Kawatsuki et al and Nishioka as applied to claim 1 above and further in view of the US patent application publication by Arbabi et al (US 2016/0077261 A1).
The system for controlling an optical amplitude and an optical phase taught by Devlin et al in combination with the teachings of Kawatsuki et al and Nishioka as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 13 and 14, Delvin et al teaches that the substrate may comprise silicon, (please see paragraph [0043]).  This reference does not teach explicitly that the substrate and nanopillars include complementary metal oxide semiconductor compatible materials, that the nanopillars comprise amorphous silicon and the substrate comprises silicon dioxide.  Arbabi et al in the same field of endeavor teaches a system for controlling an optical amplitude and an optical phase of incident electromagnetic radiation wherein the system is comprised of a plurality of nano-posts (545, Figures 5), comprised of amorphous silicon (a-Si), resting on a substrate comprises silicon dioxide, (SiO2), (please see paragraphs [0045] to [0047]).  It would then have been obvious to one skilled in the art to apply the teachings of Arbabi et al to make the meta units including nanopillars made of amorphous silicon resting on a silicon dioxide substrate for the benefit of using suitable materials to make the system.  
It however does not teach explicitly that the silicon substrate is an amorphous silicon.  However amorphous silicon is known substrate material in the art, to use suitable material for the substrate is considered obvious to one skilled in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1) in view of the patent issued to Kawatsuki et al (PN. 4,777,116) and US patent application publication by Nishioka (US 2002/0181126 A1).
Claim 15 has been amended to necessitate the new grounds of rejection.  
Devlin et al teaches a method for controlling an optical amplitude and an optical phase of incident electromagnetic radiation wherein the method is comprised of a step of providing a substrate (glass, Figures 3A, 5 and 6) with a plurality of nanofins, serves as a plurality of meta units attached to a top surface of the substrate, and as step of providing incident electromagnetic radiation on the substrate, wherein the plurality of meta-units is configured to convert the incident electromagnetic radiation into a target electromagnetic radiation by modifying both optical amplitude and phase, as a meta-holographic image, (please see the amplitude and phase modulation paragraphs [0095] and [0100]).  Devlin et al further teaches that polarization filter including quarter wave plate and linear polarizer may be utilized to remove a non-target electromagnetic radiation, (please see paragraph [0110]).  
With regard to the phrase “wherein the metal units comprise nanopillars including a degree of birefringence to modify the optical amplitude of the incident radiation”.  
Devlin et al teaches that the metal units comprise a plurality of nanofins serves as the nanopillars (please see Figures 5 and 6).  Devlin et al teaches that the plurality of nanofins may be made of titanium dioxide (TiO2) that is a birefringent material, (please see paragraph [0085]), which includes a degree of birefringence.  The nature of the plurality of nanofins with the degree of birefringence, which implicitly has different refractive indices for different optical axis, would impart phase difference, (please see paragraph [0106]), to the electromagnetic radiation incident upon, wherein the phase difference would contribute to the modification of the amplitude of the incident radiation, (bases on the wave function theory of the electromagnetic radiation).  
Claim 15 has been amended to include the phrase “the nanopillars include a degree of rotation angle to modify the optical phase of the incident radiation wherein the optical phase is defined by the sum of a propagation phase of the incident radiation within the meta units and a geometric phase of the nanopillars wherein the propagation phase is defined by k0d(no+ne)/2”.  
Devlin et al teaches the nanofins includes a degree of rotation, (please see Figures 2, 5 and 6) that a desired phase via rotation of the birefringent nanofins is imparted based on geometric or Pancharatnam-Berry phase, (please see paragraph [0085]).  Furthermore, as light passes through the plurality of meta units or the nanofins, a propagation phase may also be imparted on the incident light.  As demonstrated by the disclosure of Kawatsuki et al, a propagation phase P is imparted to the incident light as light with wavelength  travels a distance D within a light medium with refractive index n, wherein P is defined by the expression P = (2/)Dn, (please see column 1, lines 13-26).  The total optical phase imparted on the light travels through the system of the plurality of meta units or nanofins will the sum of the propagation phase and the geometric phase.  
For the birefringent TiO2 nanofins, that by definition have an extraordinary refractive index (ne) and an ordinary refractive index (no), as demonstrated by the teachings of Nishioka, the refractive index of the light travels through the birefringent medium is defined by n= (ne+no)/2, (please see paragraph [0107] to [0112]), this means the propagation phase of the light travels through the birefringent nanofins is defined as:
P= (2/)Dn= (2/)D(ne+no)/2=k0D(ne+no)/2, wherein k0=(2/) that is the wavevector.  
Claim 15 has been amended to include the phrase “the geometric phase is defined by 2 and wherein  is the rotation angle of the nanopillars”.  Devlin et al teaches specifically that the geometric phase is introduced by the rotation of the birefringent nanofins which is either implicitly defined by twice of the rotation angle or obvious modification by one skilled in the to define as twice of the rotation angle.  
With regard to claim 16, Delvin et al teaches that the optical phase and optical amplitude are altered by modifying a geometric parameter, such as the rotation or orientation, of the meta units or nanofins, (please see Figure 6).  
With regard to claims 17 and 18, Delvin et al teaches that the birefringence of the plurality of nanofins or meta units is shaped, (please see paragraph [0074]), that may modify the optical amplitude, (please see paragraphs [0099] to [0101]).  A degree of an orientation angle or rotation (please see Figure 6) of the plurality of meta-units may control the optical phase, (please see paragraph [0106]).  
With regard to claims 19-20, Delvin et al teaches that a two- or three-dimensional holographic image may be generated, (please see Figures 6 and 14, paragraphs [0083] and [0110]).  

Response to Arguments
Applicant's arguments filed on August 30, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly added and newly amended claims that have been fully addressed in the reasons for rejection the claims.  Applicant is respectfully noted that light propagating through space or medium would implicitly be descried by a wavefunction based on Maxwell equations or electromagnetic theory.  A wavefunction is a mathematic abstract idea that should be a judicial exception not be granted as part of a patent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872